Citation Nr: 0640090	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-05 702	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 7, 1997, 
for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of an initial rating in excess of 50 percent for 
post-traumatic stress disorder is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to December 1945 
and from June 1946 to April 1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, which 
awarded the veteran a TDIU, effective January 7, 1997.  

In a June 2005 decision, the Board denied an effective date 
prior to January 7, 1997, for an award of TDIU.  

The veteran initiated an appeal to the United States Court of 
Appeals for Veterans Claims (Court), however, the veteran 
died in July 2006 while his appeal was underway.  


FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied an effective 
date prior to January 7, 1997, for an award of TDIU.  

2.  In a September 2006 Order, the Court vacated the Board's 
June 2005 decision which denied an effective date prior to 
January 7, 1997, for an award of TDIU, and the Court 
dismissed the veteran's appeal.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 and Supp. 2005); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in July 2006, while his claim 
was pending before the Court.  As a matter of law, veterans' 
claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 220, 222-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  As 
noted in its September 2006 Order, the Court has further held 
that vacating the Board decision has the legal effect of 
nullifying the previous RO adjudication from which the appeal 
to the Board arose because the RO's decision was subsumed in 
the Board decision.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (per curiam order).  In accordance with its precedent, 
the Court vacated the Board's June 2005 decision which denied 
an effective date prior to January 7, 1997, for an award of 
TDIU, and dismissed the appeal.  The veteran's appeal to the 
Board has become moot by virtue of his death and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302 (2006).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any 
derivative claim that may be brought by a survivor of the 
veteran.  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


